DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6-8, 10-15, 17-22 and 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda (US 2016/0248727 A1), hereinafter referred to as D1.
Regarding claims 6, 13, and 20, D1 discloses a deliver control device, which comprises:
receiving a data packet from a first communication device via a Layer 2 (L2) switch by a second communication device, wherein the data packet includes a transmission source Media Access Control (MAC) address of the first communication device, and wherein the second communication includes a Layer 3 (L3) termination (Referring to Figures 1-3, router, equivalent to L2 and L3 switch, comprising MAC addresses (transmission source MAC address of the first communication device) and IP destination addresses (second communication) for terminals in connection with the router and server.  See paragraphs 0015 and 0025-0028.);
storing a first correlation table in a storage, wherein the first correlation table includes the MAC address of the first communication device and an identification number of a connection of the received data packet correlated to the MAC address (Referring to Figures 1-3, ARP, correlation table, comprising MAC address and with corresponding clients (identification number of a connection).  See paragraphs 0029-0034 and 0038-0044.).;
storing a second correlation table in the storage, wherein the second correlation table includes the identification number of the connection of the received data packet correlated to the MAC address (Referring to Figures 1-3, ARP, equivalent to a first and second correlation table as the table comprises multiple entries and can be interpreted as a series of tables, such as a first and second, etc., comprising MAC address and with corresponding clients (identification number of a connection).  See paragraphs 0029-0034 and 0038-0044.);
storing a third correlation table in the storage, wherein the third correlation table includes an Internet Protocol (IP) address of the first communication device and the identification number of the connection of the received packet correlated to the MAC address (Referring to Figures 1-3, ARP, equivalent to a first and second correlation table as the table comprises multiple entries and can be interpreted as a series of tables, such as a first, second, and third table, etc., comprising MAC addresses, IP addresses, and with corresponding clients (identification number of a connection).  See paragraphs 0029-0034 and 0038-0044.);
assigning the identification number to the connection of the received data packet, wherein the identification number corresponds to the transmission source MAC address of the received data packet (Referring to Figures 1-3, The client groups 200 include the “M” groups of clients (201 and 202) each including “N” clients to which the same IP address is assigned. For example, the same IP address group M 202 includes “N” clients (from a client M(N−1)+1 to a client MN). These “N” clients are assigned the same IP address but include MAC addresses that are different from each other, the “clients” equivalent to the claimed identification number.  See paragraphs 0040-0044.);
storing, in the second correlation table, the assigned identification number relating to the connection of the received data packet (Referring to Figures 1-3, the clients assigned to the associated relationship are stored.  See paragraphs 0040-0044.);
for transmitting a reply data packet in response to the received data packet (Note, the Examiner interprets the claim limitation “for . . .” as an intended-use limitation which states an intended purpose but does not positively recite the function or structure performing a positive recitation; therefore, the claim limitation is not given patentable weight.): receiving, from the second correlation table, the identification number of the connection of the received data packet; and receiving, from the third correlation table, the IP address of the first communication device corresponding to the received identification number of the connection of the received data packet; and transmitting, by routing via the L2 switch, the data packet to the received IP address of the first communication device (Note, the prior art is also capable of such a purpose and therefore teaches the claimed limitation as the packets are routed based upon the MAC-IP relationship for corresponding clients..)

Regarding claims 7, 14, and 21, D1 discloses automatically assigning, based on a predefined rule for assigning the MAC address, the MAC address of the first communication device, wherein the predefine rule relates to at least the first correlation table (Referring to Figures 1-3, ARP, equivalent to a first and second correlation table as the table comprises multiple entries and can be interpreted as a series of tables, such as a first and second, etc., comprising MAC address and with corresponding clients (identification number of a connection) and IP addresses, the assigned relationship is equivalent to the claimed predefined rule for assigning MAC addresses to an IP address relationship.  See paragraphs 0029-0034 and 0038-0044.)

Regarding claims 8, 15, and 22, D1 discloses wherein the first communication device is one of a plurality of communication devices for performing an L3 termination (Referring to Figures 1-3, equivalent terminals, see paragraphs 0015, 0025-0029, and 0043), wherein the plurality of communication devices connect the L2 switch and the L3 switch (Referring to Figures 1-3, equivalent router comprising L2 and L3 information, see paragraphs 0015, 0025-0029, and 0043), and wherein the plurality of communication devices include one or more load balancers (Referring to Figures 1-3, equivalent server, like a load balancer, see paragraphs 0015, 0025-0029, and 0043.).

Regarding claims 10 and 17, D1 discloses wherein the third correlation table includes an IP address of a gateway for a routing destination (Referring to Figures 1-3, ARP table includes IP address of server, equivalent to gateway, for routing.  See paragraphs 0025-0029, and 0043.)

Regarding claims 11, 18, and 24, D1 discloses wherein the received data packet relates to an upstream communication, wherein the reply data packet relates to a downstream communication, and wherein the received data packet and the reply data packet pass through the first communication device (Referring to Figures 1-3, received and transmitted packets, equivalent to upstream and downstream packets, with requests and responses.  See paragraphs 0025-0033.)

Regarding claims 12, 19, and 25, D1 discloses wherein the L3 switch connects one or more client devices and the first communication device, wherein the L2 switch connects the first communication device and the second communication device, and wherein the second communication device is one of servers (Referring to Figures 1-3, ARP table includes IP address of server connected to router (L3 and L2 switch equivalent) and terminals.  See paragraphs 0025-0029, and 0043.)

Allowable Subject Matter
Claims 9, 16, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kizu (US 20150172186 A1) - witch configured to receive a packet from a terminal, to identify source information of the packet, to append the source information to the packet based on an instruction, and to transmit the packet, to which the source information is appended, to a communication path based on the instruction, and a controller configured to issue the instruction to the switch. Through this, communication source information, such as a user name, can be identified and the communication path can be specified for respective pieces of source information by referring to the communication from the terminal without introducing an additional device.
Wei et al. (US 20180343228 A1) - packet generation method based on a server cluster and a load balancer, where the method includes receiving a client request packet, determining a destination server according to a preset load balancing policy, sending an Address Resolution Protocol (ARP) request packet according to the destination Internet Protocol (IP) address, obtaining an ARP response packet according to the ARP request packet, the initial Media Access Control (MAC) address is different from an actual MAC address of the destination server, and updating the destination IP address according to the initial MAC address to obtain an updated client request packet, where the updated client request packet includes the source IP address and an updated destination IP address.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462